       Case 1:19-cv-01335-EPG Document 30 Filed 10/15/20 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9                                          FRESNO DIVISION
10
11
     ERIC JON BURKETT,                                )   CIVIL NO. 1:19-cv-01335-EPG
12                                                    )
           Plaintiff,                                 )   STIPULATION TO VOLUNTARY
13         v.                                         )   REMAND PURSUANT TO SENTENCE
                                                      )   FOUR OF 42 U.S.C. § 405(g) AND TO
14   ANDREW SAUL,                                     )   ENTRY OF JUDGMENT; ORDER
     Commissioner of Social Security,                 )
15                                                    )
           Defendant.                                 )
16                                                    )
                                                      )
17
18
19          IT IS HEREBY STIPULATED by and between the parties, through their undersigned
20   attorneys, and with the approval of the Court, that this action be remanded for further
21   administrative action pursuant to the Social Security Act § 205(g), as amended, 42 U.S.C.
22
     § 405(g), sentence four. On remand, the Appeals Council will remand the case to an
23
     administrative law judge (ALJ) and direct the ALJ to take any steps necessary to fully develop
24
     the administrative record, consider the additional evidence submitted to the Appeals Council,
25
     provide Plaintiff an opportunity for a new hearing, and to submit additional evidence in support
26
     of his claim. Further, the ALJ will re-evaluate Plaintiff’s subjective allegations, re-evaluate the
27
     residual functional capacity, and if warranted, obtain supplemental vocational expert evidence.
28


                                                      1
      Case 1:19-cv-01335-EPG Document 30 Filed 10/15/20 Page 2 of 3



 1
 2                                     Respectfully submitted,
 3
     Dated: October 15, 2020           /s/ Matthew R. McGarry
 4                                     (*as authorized via e-mail on Oct. 15, 2020)
                                       MATTHEW R. MCGARRY
 5                                     Attorney for Plaintiff
 6
     DATED: October 15, 2020           McGREGOR W. SCOTT
 7                                     United States Attorney
                                       DEBORAH LEE STACHEL
 8                                     Regional Chief Counsel, Region IX
 9                                     Social Security Administration

10                               By:   /s/ Ellinor R. Coder
                                       ELLINOR R. CODER
11
                                       Special Assistant U.S. Attorney
12                                     Attorneys for Defendant
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                          2
       Case 1:19-cv-01335-EPG Document 30 Filed 10/15/20 Page 3 of 3



 1                                               ORDER
 2          Based upon the parties’ Stipulation to Voluntary Remand Pursuant to Sentence Four of
 3   42 U.S.C. § 405(g) and to Entry of Judgment, (ECF No. 29), and for cause shown, IT IS
 4   ORDERED that the above-captioned action is remanded to the Commissioner of Social Security
 5   for further proceedings pursuant to the Social Security Act § 205(g), as amended, 42 U.S.C. §
 6
     405(g), sentence four. On remand, the Appeals Council will remand the case to an
 7
     administrative law judge (ALJ) for a new decision in accordance with the parties’ Stipulation.
 8
 9   IT IS SO ORDERED.
10
11
        Dated:     October 15, 2020                           /s/
                                                         UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                     3
